NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1264-20

CONCERNED CITIZENS OF
HOPEWELL AND EWING, INC.,
a not-for-profit corporation
organized under the laws of the
State of New Jersey with a mailing
address c/o Chairperson James Burd
115 Nursery Road, Titusville,
NJ 08560, and individually
THOMAS BARCLAY, who resides
at 5 Randi Way, Titusville, NJ
08560, and JAMES AND DEBRA
BURD, who reside at 115 Nursery
Road, Titusville, NJ 08560, and
MEGAN CHMIEL AND DIANA
CHMIEL, who reside at 83 Nursery
Road, Titusville, NJ 08560, and
IRENE GOLDMAN, who resides
at 45 Nursery Road, Ewing, NJ
08560, and ANDREA MATHEWS,
who resides at 107 Nursery Road,
Titusville, NJ 08560, and
CHARLES MORREALE, who
resides at 107 Nursery Road,
Titusville, NJ 08560, and MIKE
NATALE, who resides at
49 Nursery Road, Titusville,
NJ 08560, and DR. STEVE AND
COLETTE PLANK, who reside
at 24 Todd Ridge Road,
Titusville, NJ 08560, and THOMAS
STEVENSON, who resides at
103 Nursery Road, Titusville,
NJ 08560, and LISA AND
NED WEINTRAUB, who reside
at 109 Nursery Road, Titusville,
NJ 08560, and PATRICIA WHITE,
who resides at 4 Anna Marie Drive,
Ewing, NJ 08560,

     Plaintiffs-Appellants,

v.

THE TOWNSHIP COMMITTEE
OF THE TOWNSHIP OF
HOPEWELL, the governing
body of a municipality of the
State of New Jersey with offices
at 201 Washington Crossing-
Pennington Road,
Titusville, NJ 08560,

     Defendant-Respondent.
_______________________________

DEER VALLEY REALTY, INC.,

     Intervenor-Respondent.
_______________________________

           Submitted September 12, 2022 – Decided October 3, 2022

           Before Judges Whipple, Smith, and Marczyk.

           On appeal from the Superior Court of New Jersey, Law
           Division, Mercer County, Docket No. L-1782-19.


                                                                    A-1264-20
                                     2
            Potter and Dickson, attorneys for appellants (R.
            William Potter and Peter D. Dickson, on the brief).

            Parker McCay, PA, attorneys for respondent The
            Township Committee of the Township of Hopewell
            (Steven P. Goodell, of counsel and on the brief; Linda
            A. Galella, of counsel; Scott T. Miccio, on the brief).

            Norris McLaughlin, PA, attorneys for intervenor-
            respondent Deer Valley Realty, Inc. (David C. Roberts,
            of counsel and on the brief; James V. Mazewski, on the
            brief).

PER CURIAM

      This appeal addresses Hopewell Township's (the Township) actions to

balance its goal of affordable housing as against its plan for preservation of the

Township's rural character. We affirm.

      Plaintiffs are Concerned Citizens of Hopewell and Ewing, Inc.,

(Concerned Citizens), Thomas Barclay, James and Debra Burd, Diana and

Megan Chmiel, Irene Goldman, Andrea Mathews, Charles Morreale, Mike

Natale, Steve and Colette Plank, Thomas Stevenson, Lisa and Ned Weintraub,

and Patricia White (collectively, plaintiffs). They appeal from a November 30,

2020 Law Division final judgment entered in favor of defendant the Township

Committee of the Township of Hopewell (Township Committee) upholding a

zoning change and dismissing plaintiffs' complaint with prejudice.



                                                                            A-1264-20
                                        3
      The record informs our decision. In May 2002, the Township adopted its

Master Plan. The Land Use Element of the Master Plan explains:

            Open lands zoning permits property owners in the
            Valley Resource Conservation [(VRC)] District a
            density of approximately one unit per [six] acres,
            provided that a significant remainder ([sixty] to
            [seventy] percent of the parcel) is permanently deed
            restricted against future residential use and remains
            available for agricultural or other resource conservation
            uses. . . .

                  ....

            [T]he preferred development alternatives for the Valley
            and Mountain Resource Conservation Districts will
            maintain large contiguous tracts of farmland and other
            open lands, promote continued agricultural use of prime
            agricultural lands and maintain the delicate balance
            among the various components of the natural systems

                  ....

      In December 2002, the Township Committee adopted zoning Ordinance

No. 02-1268, establishing a Mountain Resource Conservation zoning district

and the VRC zoning district, which was substantially comprised of agricultural

fields. Greenwood v. Mayor & Twp. Comm. of Hopewell, No. A-1910-06 (App.

Div. Aug. 14, 2008) (slip op. at 1–3). The purpose of these districts was to:

            comprehensively address     the interrelated goals of
            protecting groundwater        quantity and quality,
            maintaining surface water    resources, conserving the
            scenic rural character,     addressing limiting soil

                                                                          A-1264-20
                                       4
            condition and promoting continued agricultural use
            opportunities, while also providing a range of
            development opportunities that offer alternatives for
            the landowner.

            [Id. at 4 (quoting Ordinance No. 02-1268).]

      In 2015, the Township filed a declaratory judgment action to determine

its constitutional obligations to provide its fair share of affordable housing

pursuant to S. Burlington Cnty. NAACP v. Mt. Laurel, 92 N.J. 158 (1983) (Mt.

Laurel II). Four affordable housing developers, including CF Hopewell CC&L,

LLC (CF Hopewell), intervened in that matter. Deer Valley Realty, Inc. (Deer

Valley), intervenor in this matter, did not then intervene.

      In 2017, the Township's first court-approved settlement with the four

intervening developers concluded the Township's then-current and prospective

need for affordable housing was 1,141 units, covering the years 2015 through

2025. Thereafter, the Township submitted its Housing Element and Fair Share

Plan (HEFSP) to the court for approval. Deer Valley appealed the plan and filed

a separate action in the Law Division challenging the Township's actions to

implement the plan. In December 2017, the court conducted a Compliance

Hearing, and, on January 10, 2018, entered a Third Round Judgment of

Compliance and Repose.



                                                                         A-1264-20
                                        5
      On June 24, 2019, the Township, the four intervenors, and Deer Valley

entered a Global Settlement Agreement resolving matters pertaining to the

Township's and Deer Valley's actions. The agreement provided some of the

affordable housing units would be located on land owned by Deer Valley while

others would be located on land owned by CF Hopewell. Deer Valley also

agreed to "use its best efforts to develop a hotel, conference center, [and]

restaurant."

      On July 1, 2019, the Township Committee introduced an ordinance

"establish[ing] a new Inclusionary Multi-family and Commercial (IMF-C)

[Zone] in place of the current [VRC] Zone for Block 93, Lots 19, 20, 32, 44,

45.01, 46, 60 and Block 93.05, Lots 1 and 2" (the IMF-C Ordinance). The IMF-

C Ordinance allows for inclusionary multifamily residential and related

commercial development, on a 213-acre tract owned by Deer Valley and CF

Hopewell. Specifically, the IMF-C Ordinance permits a maximum of 625 age-

restricted residential units in the IMF-C Zone, with a twenty percent set-aside

for affordable housing up to 125 units.

      Professional planners, Banisch Associates, Inc., prepared a July 22, 2019

memorandum used by Hopewell Township Planning Board (Planning Board) to

evaluate the Township Committee's actions:


                                                                         A-1264-20
                                          6
            The [Planning] Board has compared the proposed
            ordinance to the Land Use Plan Element of the 2002
            Master Plan, the 2005 Circulation Plan and the July 18,
            2019 Housing Plan Element. The IMF-C Zone is
            inconsistent with the VRC designation uses
            programmed for this site in the Land Use Plan.

            Notwithstanding this Land Use Plan inconsistency, the
            proposed IMF-C Zone advances many goals of the
            Hopewell Township Master Plan. These include
            developing a balanced land use plan, providing for safe
            and convenient traffic flow and meeting the
            constitutional mandate to provide for the Township's
            fair share of the regional need for affordable housing.

      The Planning Board approved Resolution No. 19-019, making findings of

fact and conclusions, including:

            1. The proposed ordinance establishes a new [IMF-C
            Zone] in place of the current [VRC] [Z]one for Block
            93, Lots 19, 20, 32, 44, 45.01 46, 60 and Block 93.05,
            Lots 1 and 2.

            2. The IMF-C zone is being established in furtherance
            of a settlement agreement among Hopewell Township,
            Deer Valley Realty, Inc., CF Hopewell CC&L, LLC
            and Fair Share Housing Center and provides for
            inclusionary multi-family development of up to 625
            single family retirement homes and permits a variety of
            retail and services uses, including a hotel.

            3. The [Planning] Board has compared the proposed
            ordinance to the Land Use Plan Element of the 2002
            Master Plan, the 2005 Circulation Plan and the July 19,
            2019 Housing Plan Element.



                                                                      A-1264-20
                                      7
            4. The IMF-C [Z]one is inconsistent with the VRC
            designation uses programmed for this site in the Land
            Use Plan.

            5. Notwithstanding this Land Use Plan inconsistency,
            the proposed IMF-C [Z]one advances many goals of the
            Hopewell Township Master Plan. . . .

     The Planning Board recommended the Township Committee adopt the

IMF-C ordinance because it would advance several goals of the Hopewell

Township Master Plan and the Municipal Land Use Law (MLUL), N.J.S.A.

40:55D-2.

     After a public hearing, the Township Committee adopted the IMF-C

Ordinance by a majority vote.

     The Township Committee explained the purpose and vision of the IMF-C

Ordinance as follows:

            The IMF-C [Zone] provides for a mixed-use
            community of inclusionary, age-restricted housing and
            non-residential commercial and office uses. . . [The
            Global Settlement Agreement] requires that the subject
            area will include a [twenty percent] set aside of all
            residential units (up to 125 units) which will be deed-
            restricted affordable to very low, low and moderate
            incomed households. A variety of housing types are
            encouraged to meet the needs of a variety of potential
            residents. . . .

                  Additionally, non-residential opportunities along
            the [Zone's] eastern roadway frontages are provided to
            capitalize on the area's adjacency to minor (Scotch

                                                                      A-1264-20
                                      8
             Road) and primary (Interstate Route 295) arterial
             roadways, and the pass-by trips those roadways
             command. Potential customers will also be drawn from
             nearby major employers as well as the planned new and
             existing communities in the area. Neighborhood-scale
             uses are envisioned, rather than regionally-scaled
             facilities

                   ....

      To implement the Township Committee's vision and achieve its stated

purpose, the IMF-C Ordinance permits various non-residential uses such as

pharmacies and banks if "comprehensively planned in conjunction with an

inclusionary housing project and are wholly located, excluding stormwater

management facilities and required buffers, within 1,300 feet of Scotch Road."

It also permits "[u]tility structures and facilities needed to provide the direct

service of gas, electricity, telephone, water, sewerage and cable television." The

Ordinance does not permit "rapid-dispense diesel or other fuel stations suitable

for use by tractor-trailers."

      The ordinance also mandated a minimum of twenty percent of open space,

including "wetlands, wetland buffers, riparian zone, stormwater management

basins, and outdoor recreation space." Further, it requires "[a]ll dwelling units

within a structure [to] be connected to approved and functioning public water

and sanitary systems prior to the issuance of certificates of occupancy."


                                                                            A-1264-20
                                        9
     Finally, the ordinance requires a phasing plan for all project elements, as

well as a "site design demonstrating the features of a human-scale, compact,

walkable   and     bicycle-compatible    community,   which    encourages      the

conservation of environmental features and the creation of open spaces and

improved neighborhood recreation areas."

     The Township Committee concurrently adopted Resolution #19-251,

setting forth its reasons for adopting the IMF-C Ordinance. It acknowledged

that, although "the proposed IMF-C zone was inconsistent with the intent and

purpose of the Land Use Plan of the [2002] Master Plan,"

                 1. The IMF-C . . . Ordinance advances many goals
                    of the Hopewell Township Master Plan,
                    including the following:

                      • The ordinance develops a balanced land
                        use plan providing for safe and convenient
                        traffic flow and meets the constitutional
                        mandate to provide for the Township's fair
                        share of the regional need for affordable
                        housing.

                      • The 2002 Master Plan includes the
                        following identified objectives under the
                        heading "Land Use and Management["]:
                        To provide for a reasonable balance among
                        various land uses that respects and reflects
                        the interaction and synergy of community
                        life.



                                                                            A-1264-20
                                        10
      • The 2002 Master Plan provides for a
        variety of housing types, promotes and
        supports development and redevelopment
        of affordable housing intended to address
        the Township's fair share of the region's
        lower income housing and provides for a
        range of housing opportunities within the
        Township.

2. The [HEFSP] has been amended to provide for
   the proposed zoning to address the terms of the
   global affordable housing settlement.

3. The proposed ordinance will improve the balance
   of land uses sought in the Master Plan by
   diversifying the development along Scotch Road
   to include retirement housing.

4. The proposed development contemplated by the
   proposed zoning standards should result in a
   compact building layout and design.

5. The proposed rezoning will advance the goal of
   diversifying the housing stock and providing
   affordable housing to meet the constitutional
   obligation.

6. The proposed ordinance expands the inclusionary
   development node along Scotch Road and will
   provide affordable housing in walking distance to
   the jobs at Capital Health.

7. The proposed ordinance includes retirement
   housing which addresses the needs of aging baby
   boomers and serves to reduce the school demands
   of inclusionary development.



                                                       A-1264-20
                      11
              8. The proposed ordinance includes commercial
                 development as part of this evolving
                 neighborhood and will serve emerging needs and
                 provide a small component of nonresidential
                 ratables on a site where millions of square feet of
                 office research space were previously planned.

              9. The proposed ordinance provides for a mix of
                 residential and non-residential uses at this
                 interchange location and is consistent with the
                 smart growth planning objectives of the [State
                 Development and Redevelopment Plan (State
                 Plan)].[1]


1
 The State Development and Redevelopment Plan was authorized by N.J.S.A.
52:18A-200, which says that the State Plan "shall be designed to represent a
balance of development and conservation objectives best suited to meet the
needs of the State" and lists several requirements:
            The plan shall:
             a. Protect the natural resources and qualities of the
            State . . . ;
            b. Promote development and redevelopment in a
            manner consistent with sound planning and where
            infrastructure can be provided at private expense or
            with reasonable expenditures of public funds. . . ;
            c. Consider input from State, regional, county and
            municipal entities concerning their land use,
            environmental, capital and economic development
            plans . . . ;
            d. Identify areas for growth, limited growth,
            agriculture, open space conservation and other
            appropriate designations that the commission may
            deem necessary;
            e. Incorporate a reference guide of technical planning
            standards and guidelines used in the preparation of the
            plan; and


                                                                       A-1264-20
                                     12
      In August 2019, the court held a second fairness hearing to determine

whether Hopewell Township satisfied the conditions in the Third Round

Judgment of Compliance and Repose and whether to approve the amended

HEFSP that now included the Deer Valley land. The court considered a report

of Special Master John D. Maczuga, P.P. and his direct testimony; the testimony

of the Township's engineer, Mark Kataryniak, and planning consultant, Frank

Banisch of Banisch Associates; arguments of counsel; public comments; and

counsel for plaintiffs and their expert Peter Steck. Special Master Maczuga

concluded the amended HEFSP and the Global Settlement Agreement were "fair

and reasonable to the interests of low and moderate income households and

created realistic opportunities for the provision for low and moderate income

households during the period 1987 through July 1, 2025." Special Master

Maczuga recommended the court approve both the amended HEFSP and the

Global Settlement Agreement.

      Thereafter, plaintiffs filed a second amended complaint in lieu of

prerogative writs in which they alleged the Township: failed to provide



            f. Coordinate planning activities and establish
            Statewide planning objectives in [certain listed areas].

            [N.J.S.A. 52:18A-200.]
                                                                         A-1264-20
                                      13
minimally adequate public notice (First Count); adopted an arbitrary, capricious ,

and unreasonable ordinance (Second Count); failed to identify substantial and

credible evidence in the record to support and justify the radical rezoning of the

subject property from VRC, low-density and conservation, to high density

residential and commercial (Third Count); and violated the Environmental

Rights Act, N.J.S.A. 2A:35A-1 to -14 (Fourth Count).

      On September 27, 2019, the court entered a Final Amended Third Round

Judgment of Compliance and Repose Without Conditions. The court agreed

with the Special Master's findings and further found that the Township will

comply with its "constitutional fair share housing obligations for the period 1987

to July 1, 2025[,] under the [Fair Housing Act] and the constitutional doctrines

enunciated in the Mount Laurel cases." On October 9, 2019, the court entered a

consent order granting Deer Valley leave to intervene.

      The parties dismissed the Environmental Rights Act claim by stipulation.

On December 9, 2019, the court denied summary judgment to plaintiffs as to the

inadequate public notice claim and dismissed the First Count and paragraphs

twenty-four and twenty-five of the Second Count alleging inadequate notice.

      Mercer County Assignment Judge Mary C. Jacobson commenced a bench

trial on the remaining issues. Weintraub, as the spokesperson for Concerned


                                                                            A-1264-20
                                       14
Citizens, testified that plaintiffs were concerned about the rezoning's impact on

traffic, the rural nature of the neighborhood, and the environment. Weintraub

particularly objected to the prospective commercial development as "gratuitous

and non-necessary" as the area already has three hotels and gas stations on either

side of the highway exit.

      Former Township Committee member, mayor, and official John Edwards

testified as to potential sewage and nitrate contamination issues the Township

Committee considered when it adopted the 2002 Master Plan. He testified the

affordable housing and commercial complexes contemplated in the HEFSP

would use public water from Trenton.

      Former Township Committee member, Planning Board member, mayor,

and deputy mayor Mary Lou Ferrara testified she was also involved in the

development of the 2002 Master Plan. She testified the Township "wanted to

retain the . . . rural environment. The Township wanted to promote agricultur[e]

as a viable way of life[,] . . . limit traffic and its impact[,] and . . . minimize

excess energy consumption."

      A former state official and Planning Board member, William Connolly,

echoed the previous witnesses' objections to the rezoning's creation of "sprawl

development" in place of the Township's rural character.


                                                                             A-1264-20
                                       15
      Judge Jacobson accepted plaintiffs' witness Peter Steck as an expert in

land use, planning, and zoning. Steck testified the rezoned land "is almost

exclusively agricultural land," and the development area has no public water and

sewer services. He opined that the redevelopment area is not walkable as it is

0.8 miles from Scotch Road. In his professional opinion, the rezoning of the

Deer Valley property was inconsistent with the farmland preservation plan, and

the Township Committee did not consider traffic issues in voting for the

rezoning. Steck concluded the IMF-C Ordinance, by including commercial

uses, "is an example of bad planning."       He added that the Ordinance is

"procedurally defective" because the 2002 Master Plan did not contain a

commercial component to the housing element. Steck also opined that the IMF-

C Zone constitutes sprawl. He conceded that the farmland in the Deer Valley

property in the IMF-C Zone is not in the Township's agricultural development

area; the zone was residential and permitted agriculture but was not dedicated

to agriculture.

      Hopewell Township Director of Community Development, Township

Engineer, and Zoning Officer Kataryniak testified for the Township. He is

certified as a professional traffic operations engineer. The court accepted him




                                                                          A-1264-20
                                      16
as an expert in civil engineering, traffic engineering, and community

development. Kataryniak wrote the IMF-C Ordinance with Banisch.

      Kataryniak testified the IMF-C zoned properties are northwest of the

intersection of Scotch Road, which is a principal arterial roadway, and I-295.

He explained that, after applying its credits, the Township's need for affordable

housing was 653 new units, and, of those 653 units, 465 are located within the

Scotch Road area. He explained that the Township had difficulty siting the

affordable housing units, and it tried "to accommodate [as] best [it] could

projects that would be relatively compatible with the area and not excessive in

height or compactness with respect to light aerial open space between the

buildings themselves."

      Eventually, the Township and the intervening parties arrived at an

agreement that involved building some affordable housing units on the Deer

Valley property, which would decongest the area and generate less peak-hour

traffic. The commercial uses in the area would include a convenience store and

an automobile service station, which "wouldn't generate, necessarily, new trips

to the area." Rather, it would be "convenience traffic" for vehicles already

passing by. Moreover, a hotel and conference center can be built only in

conjunction with development on the inclusionary housing project. In addition,


                                                                           A-1264-20
                                      17
"accessory structures," such as gas stations, are permissible in conjunction with

residential or commercial uses. Any gas station, however, would not permit use

by large trucks. Overall, in Kataryniak's view, the IMF-C Ordinance involves

developers establishing a "phasing plan [so that the Township may] determine

that the commercial and market rate housing is built . . . in a coordinated way

with the affordable housing, so that you can't have too much market or

commercial development before the affordable housing development gets built."

      Banisch next testified as an expert witness in professional planning and

affordable housing planning for the Township. He testified the State Plan is not

binding on municipalities, but "it is a guidance tool for use by both State

agencies, counties and municipalities to assist in bringing better forms of

development, and conservation and preservation as a comprehensive package,

so that the preservation and the conservation is a byproduct of development in

many respects."      He explained the State Plan advocates for center-based

development, which "would be a grouping of a variety of types of uses that have

the synergistic relationship between when they're brought together." Banisch

further explained:

            What I was saying was that when we combined
            healthcare uses, the employment uses, the commercial
            service uses, and the very dense and significant number
            of residential uses, we have now put together the

                                                                           A-1264-20
                                      18
            combination that the State Plan has envisioned in its
            intent as what a center would be consisting of. . . . This
            is the opposite of sprawl.

      Addressing Steck's opinion that the rezoned redevelopment area would

not be walkable, Banisch replied:

            Certainly by today's standards the area is farmland. So,
            if you’re asking is it walkable now? Not really. Will it
            be walkable when these developments occur, and are
            interconnected with one another? Absolutely. And the
            inherent walkability of this center is going to result [in]
            a couple of things. The residential neighborhoods that
            will be constructed both on Deer Valley's property and
            on the adjoining CF Hopewell properties will all have
            sidewalks, and a network of nature trails, including
            trails into and through the protected open space . . . .
            I'm sure as a result of the approvals that'll be coming
            there that the frontage of Scotch Road will also get
            sidewalks, that'll be an onsite improvement for
            somebody that will be made as part of this overall
            development. And I believe that pedestrians will be
            able to safely cross Scotch Road at the signalized
            intersections that exist today. So, if walkability is
            measured by whether a neighborhood is outfitted with
            sidewalks and safe ways to cross the street, I believe
            that we can count on that happening in the future here.

      Banisch also testified that the Deer Valley property was not part of the

Township's farmland preservation plan and that the IMF-C Ordinance will

require the extension of public sewer and public water.

      On November 25, 2020, Judge Jacobson placed her decision on the record.

She explained that plaintiffs' challenge to the IMF-C Ordinance was mainly

                                                                          A-1264-20
                                       19
against the commercial uses of the rezoned area and their claim the ordinance

constituted "bad planning." She noted that the standard of review for ordinance

challenges is set forth in Riggs v. Long Beach, which stated zoning ordinances

are protected by "a presumption of validity, which may be overcome by a

showing that the ordinance is 'clearly arbitrary, capricious or unreasonable, or

plainly contrary to fundamental principles of zoning or the [zoning] statute .'"

109 N.J. 601, 610–11 (1988) (quoting Bow & Arrow Manor v. Town of W.

Orange, 63 N.J. 335, 343 (1973)). The judge further explained the zoning

ordinance must satisfy and advance at least one of the purposes of the MLUL.

Moreover, "[t]he ordinance should be substantially consistent with the land use

plan element and the housing element of the municipality's master plan unless

the requirements . . . of the [MLUL] are otherwise satisfied. . . ." To successfully

challenge a zoning ordinance, the judge concluded, a plaintiff must show clear

and compelling evidence to overcome the presumption of validity.

      Judge Jacobson noted: "[N.J.S.A. 40:55D-62] doesn't contain a

requirement that the specific inconsistency between the proposed ordinance and

the [M]aster [P]lan be identified or that the reason for adopting the ordinance be

grounded in the [M]aster [P]lan." Because the Township's resolution stated the

reasons for deviating from the Master Plan, the judge found the requireme nts


                                                                              A-1264-20
                                        20
under N.J.S.A. 40:55D-62 were satisfied. She further noted that the MLUL does

not require an extensive report identifying inconsistencies, and the planning

board did identify provisions inconsistent with the Master Plan. Thus, the court

rejected plaintiff's challenge to the IMF-C Ordinance.

      Additionally, Judge Jacobson found plaintiffs did not meet their burden

of showing that the adoption of the IMF-C Ordinance was arbitrary and

capricious.    The judge summarized the testimony and made the following

findings. Plaintiffs' focus on water quality, which was highlighted in the 2002

Master Plan, was unnecessary because the IMF-C Ordinance required the

provision of public sewers and water. Plaintiffs' case in relation to its claim the

IMF-C Ordinance constituted bad planning relied completely on Steck's

testimony. But Steck's testimony was contradicted by the Township's experts,

and the court questioned his credibility on cross-examination. For example, the

judge noted:

              [Steck] refused to answer when pressed on cross-
              examination whether it made sense to have a hotel and
              gas station right near the interstate and right near a large
              hospital where family members could have relatives
              and friends of people staying at the hospital where it
              made sense.

                   Again, [defendant's counsel] did make some
              headway in terms of cross-examination where . . . Steck


                                                                             A-1264-20
                                         21
            said it might be useful to have some commercial uses
            near a hospital.

      By contrast, the judge found the Township's witnesses' testimony more

persuasive. The court noted the Township required commercial development

"to be done in a cooperative, integrated way," in conjunction with affordable

housing development. Moreover, the roads in the redevelopment zone could

handle mostly "pass-by traffic," meaning "people working at the hospital, living

in the area, working at the offices, as . . . mentioned, pharmacy, convenience

stores, that kind of thing." The court highlighted Banisch's testimony that the

area was not identified as a center twenty years ago, but, since the area has

evolved, the IMF-C Zone "fulfills the aims of what the [S]tate [P]lan wanted

with centers." Furthermore, although the ordinance was inconsistent with the

Master Plan, the Planning Board "agreed that the IMF-C uses were an

appropriate deviation from the [M]aster [P]lan . . . helping to satisfy the

affordable housing obligation for [the Township] and then having commercial

development that would address the needs of the new residents and the

employees in the area." As a result, Judge Jacobson found the Township's

representatives' testimony reasonable and credible.

      Overall, Judge Jacobson decided that the Township's position was "by far

and away the better one," and plaintiffs' testimony "did not provide the kind of

                                                                          A-1264-20
                                      22
evidence that is necessary to show that . . . the IMF-C [O]rdinance is arbitrary,

capricious and unreasonable." Therefore, she concluded:

            [T]he [c]ourt finds that for the reasons [stated] earlier
            that the ordinance does promote the purposes of the
            zoning as required by the [MLUL] at N.J.S.A. 44:55D-
            2 and Riggs, [109 N.J. at 612], and that the reasons
            given in the ordinance are, in fact, supported by the
            ordinance itself as was (indiscernible) in the expert's
            testimony. [T]he ordinance is obviously going to
            support affordable housing (indiscernible) one purpose
            of zoning in the [MLUL]. That certainly is one of them,
            but the [c]ourt finds that there is not any conflict with
            the development in terms of harming the general
            welfare of the state or neighboring municipalities. You
            know, again the proximity to I-295 is . . . one of the
            other reasons that development has come here and is
            consistent with the area in general to provide more
            higher residential densities as a part of Hopewell that's
            close to the interchange of 295 rather than farther away
            where . . . a large amount of the agricultural area is
            located.

                  And the [c]ourt finds that the aim of the
            ordinance is to provide a desirable visual environment
            with good design, walkability and the ordinance being
            appropriate for good visual impact.

                   And so the record in this case is one that the
            [c]ourt is convinced provides support for the ordinance
            and that there is—that plaintiff[s'] case does not show
            that the ordinance is arbitrary or capricious.

      On November 30, 2020, the court entered final judgment in favor of the

Township. This appeal followed.


                                                                           A-1264-20
                                      23
      Plaintiffs asserts the IMF-C Ordinance violates the New Jersey

Constitution and is, therefore, arbitrary and capricious. Specifically, plaintiffs

argue:

            because the IMF-C [O]rdinance provides for intensive
            residential and jaw-dropping variety of commercial
            uses on previously-zoned VRC prime agricultural
            property contrary to State Plan Planning Area 3 (fringe)
            guideline and contrary to the Master Plan, and has
            neither sewerage service nor public potable water
            service, and is therefore unsuitable for such a massive
            development, the court must judge the ordinance as
            arbitrary and capricious, unreasonable, and contrary to
            fundamental sound land-use planning and zoning.

      Plaintiffs' argument relies on the incorrect legal standard and otherwise

lacks merit. "[Z]oning boards, 'because of their peculiar knowledge of local

conditions[,] must be allowed wide latitude in the exercise of delegated

discretion.'" Dunbar Homes, Inc. v. Zoning Bd. of Adjustment of Twp. of

Franklin, 233 N.J. 546, 558 (2018) (alteration in original) (quoting Price v.

Himeji, LLC, 214 N.J. 263, 284 (2013)). "As a general principle, a municipal

ordinance is afforded a presumption of validity, and the action of a board will

not be overturned unless it is found to be arbitrary and capricious or

unreasonable, with the burden of proof placed on the plaintiff challenging the

action." Grabowsky v. Twp. of Montclair, 221 N.J. 536, 551 (2015) (citing

Price, 214 N.J. at 284). "Only a showing of 'clear and compelling evidence' may

                                                                            A-1264-20
                                       24
overcome this presumption." Cona v. Twp. of Washington, 456 N.J. Super. 197,

215 (App. Div. 2018) (citing to Spring Lake Hotel & Guest House Ass'n. v.

Spring Lake, 199 N.J. Super. 201, 210 (App. Div. 1985)). "Courts should not

question the wisdom of an ordinance, and if the ordinance is debatable, it should

be upheld." Riggs, 109 N.J. at 611 (citing to Bow & Arrow Manor, 63 N.J. at

343).

        Moreover, "[i]n construing the meaning of a statute, an ordinance, or . . .

case law, [appellate] review is de novo." 388 Route 22 Readington Realty

Holdings, LLC v. Twp. of Readington, 221 N.J. 318, 338 (2015) (citing to

Farmers Mut. Fire Ins. Co. of Salen v. N.J. Prop. Liab. ins. Guar. Ass'n, 215 N.J.

522 (2013)). "[A] board's decision regarding a question of law . . . is subject to

a de novo review by the courts, and is entitled to no deference since a zoning

board has 'no peculiar skill superior to the courts' regarding purely legal

matters." Dunbar Homes, 233 N.J. at 559 (quoting Chicalese v. Monroe Twp.

Planning Bd., 334 N.J. Super. 413, 419 (Law Div. 2000)).

        In Riggs, our Supreme Court explained:

              Although the judicial role is circumscribed, a court may
              declare an ordinance invalid if in enacting the
              ordinance the municipality has not complied with the
              requirements of the statute. . . . Generally, a zoning
              ordinance must satisfy certain objective criteria. First,
              the ordinance must advance one of the purposes of the

                                                                             A-1264-20
                                        25
            Municipal Land Use Law as set forth in N.J.S.A.
            40:55D-2. . . . Second, the ordinance must be
            "substantially consistent with the land use plan element
            and the housing plan element of the master plan or
            designed to effectuate such plan elements," N.J.S.A.
            40:55D-62, unless the requirements of that statute are
            otherwise satisfied. Third, the ordinance must comport
            with constitutional constraints on the zoning power,
            including those pertaining to due process. . . equal
            protection . . . and the prohibition against confiscation
            . . . . Fourth, the ordinance must be adopted in
            accordance with statutory and municipal procedural
            requirements. . . .

            [109 N.J. at 611–12 (internal citations omitted).]

      "The limited scope of appellate review requires deference to the trial

court's findings when supported by adequate, substantial, and credible

evidence." Pheasant Bridge Corp. v. Twp. of Warren, 169 N.J. 282, 293 (2001).

      Based upon our review and for the reasons outlined by Judge Jacobs on,

we also conclude plaintiffs did not meet their burden to show the Township's

adoption of the IMF-C Ordinance was arbitrary, capricious, or unreasonable

under Riggs, and plaintiffs' argument fails because they rely on the incorrect

legal standard.

      Under the first prong of Riggs, 109 N.J. at 611, having found the

Township's experts more credible than plaintiffs' and following a review of the

Ordinance itself, the court properly concluded the IMF-C Ordinance advanced


                                                                         A-1264-20
                                      26
at least one purpose of the MLUL, N.J.S.A. 40:55D-2. First, although the trial

court did not provide the specific statutory basis for its conclusion that the IMF -

C Ordinance will support affordable housing as one purpose of the MLUL, we

conclude the trial court nonetheless applied the correct construction of the

statute. The first purpose of the MLUL is "to encourage municipal action to

guide the appropriate use or development of all lands in this State, in a manner

which will promote the public health, safety, morals, and general welfare,"

N.J.S.A. 40:55D-2(a). The provision of affordable housing unquestionably

advances the general welfare.          See Mt. Laurel II, 92 N.J. at 208–09.

Furthermore, substantial credible evidence supports the trial court's conclusion

that the Ordinance will support affordable housing as it will require at least

twenty percent of new housing units to be affordable.

         Second, substantial credible evidence supports the court's finding that the

IMF-C Ordinance "does not conflict with the development and general welfare

of neighboring municipalities, the county and the State as a whole," N.J.S.A.

40:55D-2(d). The court pointed to the IMF-C Zone's proximity to I-295, which

has spurred development "consistent with the area in general to provide more

higher residential densities" closer to I-295 and farther from the agricultural

areas.


                                                                              A-1264-20
                                         27
      Third, substantial credible evidence supports the court's finding that the

IMF-C Ordinance will "promote a desirable visual environment through creative

development techniques and good civic design and arrangement," N.J.S.A.

40:55D-2(i), by incorporating "good design, walkability . . . and good visual

impact." Indeed, the Ordinance requires "site design demonstrating the features

of a human-scale, compact, walkable and bicycle-compatible community, which

encourages the conservation of environmental features and the creation of open

spaces and improved neighborhood recreation areas." Thus, the court properly

construed the MLUL and relied on substantial credible evidence to conclude that

the IMF-C Ordinance satisfied at least one purpose of the statute.

      Next, under the second prong of Riggs, 109 N.J. at 611, the court properly

found that, despite the IMF-C Ordinance's inconsistency with the Master Plan,

the Township satisfied N.J.S.A. 40:55D-62.

      N.J.S.A. 40:55D-62(a) states, in pertinent part:

            [T]he governing body may adopt a zoning ordinance or
            amendment or revision thereto which in whole or part
            is inconsistent with or not designed to effectuate the
            land use plan element and the housing plan element, but
            only by affirmative vote of a majority of the full
            authorized membership of the governing body, with the
            reasons of the governing body for so acting set forth in
            a resolution and recorded in its minutes when adopting
            such a zoning ordinance . . . .


                                                                          A-1264-20
                                      28
      "Inconsistency between a zoning amendment and the [M]aster [P]lan is

not fatal to a zoning amendment." Willoughby v. Planning Bd. of Twp. of

Deptford, 326 N.J. Super. 158, 165 (App. Div. 1999) (Willoughby II). However,

it does trigger three procedural requirements as set forth in N.J.S.A. 40:55D -

62(a). First, N.J.S.A. 40:55D-62(a) "requires an initial finding of inconsistency

by the governing body when it adopts a zoning amendment which is in fact

determined to be inconsistent with the [M]aster [P]lan." Willoughby v. Wolfson

Grp., 332 N.J. Super. 223, 226–27 (App. Div.), certif. denied, 165 N.J. 603

(2000) (Willoughby III). In that case, the governing body did not do so; thus,

the trial court awarded summary judgment to the challengers of the zoning

ordinance. Id. at 226–27. We affirmed, concluding that "before adopting a

zoning amendment inconsistent with the master plan, the governing body must

expressly recognize the inconsistency." Id. at 229. Second, a "majority of the

full authorized membership of the governing body" must affirmatively vote for

the zoning ordinance inconsistent with the Master Plan. Id. at 226. Third, "the

governing body's reasons 'for so acting' must be expressed 'in a resolution and

recorded in its minutes.'" Ibid.

      Here, substantial credible evidence in the record supports the court's

findings that the Township complied with N.J.S.A. 40:55D-62(a). The court


                                                                           A-1264-20
                                      29
noted the Planning Board, despite "identify[ing] provisions that were

inconsistent with the [M]aster [P]lan," recommended the adoption of the IMF -

C Ordinance. The Planning Board did so in its July 22, 2019 memorandum to

the Township Committee, and by approving Resolution No. 19-019 stating, in

pertinent part:

             1. The proposed ordinance establishes a new . . . (IMF-
             C) [Zone] in place of the current . . . (VRC) [Z]one for
             Block 93, Lots 19, 20, 32, 44, 45.01 46, 60 and Block
             93.05, Lots 1 and 2.

                   ....

             3. The Board has compared the proposed ordinance to
             the Land Use Plan Element of the 2002 Master Plan, the
             2005 Circulation Plan and the July 19, 2019 Housing
             Plan Element.

             4. The IMF-C zone is inconsistent with the VRC
             designation uses programmed for this site in the Land
             Use Plan.

The Township Committee acknowledged those inconsistencies in Resolution

#19-251, even though the court opined the Planning Board's report "could have

been more detailed." A majority of the Township Committee, or three of the

five members, voted to adopt the IMF-C Ordinance, and Resolution #19-251.

Thus, the trial court did not err.




                                                                        A-1264-20
                                       30
      We also reject plaintiffs' third argument that the governing body must set

forth "detailed reasons for recommending and enacting a zoning ordinance

which was so inconsistent with the Master Plan." As the trial court correctly

explained: "[N.J.S.A. 40:55D-62] doesn't contain a requirement that the specific

inconsistency between the proposed ordinance and the [M]aster [P]lan be

identified or that the reason for adopting the ordinance be grounded in the

[M]aster [P]lan."

      Neither the plain text of the statute nor the cases cited support plaintiffs'

contention that municipalities must provide "detailed reasons" for adopting

zoning ordinances inconsistent with their master plans. In Willoughby II, we

concluded that ordinance was inconsistent with the master plan and the

governing board did not acknowledge the inconsistency. 326 N.J. Super. at 162,

165. We remanded the matter for the trial court to determine whether, despite

not finding the zoning ordinance inconsistent, the board complied with N.J.S.A.

40:55D-62 by explaining its reasons in its resolution and "Whereas" clauses in

the ordinance. Id. at 166. And, in Willoughby III, earlier discussed, we required

municipalities enacting zoning ordinances inconsistent with their master plans

to first "expressly recognize the inconsistency." 332 N.J. Super. at 229. Neither

case concluded N.J.S.A. 40:55D-62 requires municipalities to give "detailed


                                                                             A-1264-20
                                       31
reasons" for adopting inconsistent zoning ordinances, and the trial court did not

err in concluding the Township satisfied N.J.S.A. 40:55D-62 in adopting the

IMF-C Ordinance.

      Under the third prong of Riggs, 109 N.J. at 611–12, plaintiffs did not claim

the IMF-C Ordinance did not "comport with constitutional constraints on the

zoning power, including those pertaining to due process . . . equal protection

. . . and the prohibition against confiscation." Rather, plaintiffs incorrectly rely

on Mt. Laurel II for the proposition that the IMF-C Ordinance violates

"constitutionally mandated planning strictures." Plaintiffs discuss the Court's

dicta on sound planning at length and highlight the following excerpt: "The

Constitution of the State of New Jersey does not require bad planning. It does

not require suburban spread.       It does not require rural municipalities to

encourage large scale housing developments." 92 N.J. at 238.

      Mt. Laurel II's dicta does not provide a cogent argument for why the IMF-

C Ordinance is invalid. Certainly, the Court has said, "[t]he Constitution of the

State of New Jersey does not require bad planning." Ibid. But plaintiffs still

bear the burden of overcoming the IMF-C Ordinance's presumption of validity

by a showing of clear and convincing evidence. Grabowsky, 221 N.J. at 551;




                                                                              A-1264-20
                                        32
Cona, 456 N.J. Super. at 215; Riggs, 109 N.J. at 611. It is not enough to call the

IMF-C Ordinance "bad planning."

      Mt. Laurel II addressed issues such as which municipalities are subject to

the constitutional obligation to provide affordable housing, 92 N.J. at 239–40;

whether inclusionary devices are constitutional, id. at 271; why a municipality

may deny a builder's project "clearly contrary to sound land use planni ng," id.

at 279–80; and how "low[-]density limitations" may violate the Mt. Laurel

doctrine, id. at 314–15. Here, the issue of whether the Township has a Mt.

Laurel obligation has been litigated.       The court approved the settlement

establishing the Township's prospective affordable housing needs. There has

been no appeal of that final judgment. Therefore, the trial court did not err in

not finding a constitutional violation under the Mt. Laurel doctrine.

      Finally, under the fourth prong of Riggs, 109 N.J. at 612, plaintiffs' claims

alleging inadequate public notice were dismissed, and plaintiffs do not appeal

this issue.   Therefore, the court did not err in not addressing this issue.

      Plaintiffs' remaining arguments also lack merit.       Plaintiffs argue the

Global Settlement Agreement and the rezoning of the Deer Valley property may

have been tainted by an improper real estate transaction. Plaintiffs did not raise




                                                                             A-1264-20
                                       33
this issue before the trial judge. This court need not consider it for the first time

on appeal. See Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973).

      We reject plaintiffs' argument that the trial court erred in finding the

Township satisfied the MLUL's requirements for adopting a zoning ordinance

inconsistent with its master plan. The MLUL's plain text and this court do not

require a municipality to provide "detailed reasons" why it adopted a zoning

ordinance inconsistent with its master plan.

      Finally, we reject plaintiffs' argument that the court erred in not making

findings and conclusions on the basis of Mt. Laurel II. We conclude the court's

factual and credibility findings and conclusions of law were sound. To the

extent we have not addressed plaintiffs' remaining arguments, we are satisfied

they are without sufficient merit to warrant further discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                               A-1264-20
                                        34